                                                                                                          FILED
                                                                                                 2019 Mar-22 AM 11:41
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION

DARYL J. CANE,                                 )
                                               )
       Petitioner,                             )
                                               )
v.                                             )        Case No. 1:16-cv-00224-KOB-SGC
                                               )
JOHN T. RATHMAN,                               )
                                               )
       Respondent.                             )


                               MEMORANDUM OPINION

       This is an action on a petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2241 by Daryl J. Cane, a federal prisoner proceeding pro se. (Doc. 1). Cane

challenges the execution of his sentence imposed pursuant to his conviction for being

a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). (Id. at 2).

When Cane filed the petition, he was incarcerated at the Federal Correctional Institute

in Talladega, Alabama. (Id. at 3).1 Cane alleges he has exhausted his administrative

remedies, and the respondent concedes this allegation. (Id. at 2; Doc. 5 at 3-4).2 For

the reasons discussed below, Cane’s petition is due to be denied.


1
  A prisoner seeking federal habeas relief pursuant to § 2241 must file his petition in the judicial
district where he is incarcerated. Westine v. Scott, 356 F. App’x 254, 255 (11th Cir. 2009).
2
  Exhaustion of administrative remedies is a non-jurisdictional requirement for a § 2241 petition, and
a court has discretion to accept or reject a respondent’s concession that a petitioner has exhausted
administrative remedies. Santiago-Lugo v. Warden, 785 F.3d 467, 475 (11th Cir. 2015). Here, the
court accepts the respondent’s concession.
I. Background

      On June 9, 2010, Cane was sentenced in Tennessee state court to a six-year

term of confinement for a probation violation related to drug and firearm charges.

(Doc. 1 at 1; Doc. 5 at 2). On or about January 26, 2011, Cane was transferred to

federal authorities on a writ of habeas corpus ad prosequendum to face a federal

charge for being a felon in possession of a firearm. (Doc. 1 at 1; Doc. 5 at 2). On

September 23, 2011, after pleading guilty to the federal charge, Cane was sentenced

in a Tennessee federal district court to a 105-month term of imprisonment, to run

concurrently with his state sentence. (Doc. 1 at 1; Doc. 5 at 2). Although he was

returned to state authorities to complete his state sentence, Cane received credit

against his federal sentence beginning September 23, 2011. (Doc. 1 at 1; Doc. 5 at

2-3). On January 6, 2012, Cane was released on parole by state authorities and

transferred to federal custody to complete his federal sentence. (Id. at 3).

      In this action, Cane seeks credit against his federal sentence pursuant to 18

U.S.C. § 3585(b) for the eight months between January and September 2011, during

which state authorities loaned him to federal authorities in connection with the federal

firearm charge. (Doc. 1 at 2). Cane claims he did not receive credit against his state

sentence for this time in federal custody. (Id.).
       In response to an order to show cause why the relief requested by Cane should

not be granted, the respondent claimed Cane did receive credit against his state

sentence for this time. (Doc. 5 at 10-11).3 In support of this claim, the respondent

submitted an e-mail from an employee of the Tennessee Department of Correction to

an employee of the Federal Bureau of Prisons (“BOP”) dated October 4, 2011, stating

Cane received credit against his state sentence for the period “5-24-10 to present.”

(Doc. 5-2 at 24).

       After the magistrate judge notified Cane his petition was deemed ripe for

summary disposition based on the respondent’s response to the order to show cause,

Cane submitted letters from the Tennessee Department of Correction dated February

19 and May 1, 2014, notifying him credits for the time in 2011 during which he was

loaned to federal authorities could not be applied to his state sentence until the

department received a progress report from federal authorities. (Doc. 7 at 7-8).4

       Because the 2011 e-mail indicated Cane did receive credit against his state

sentence for the eight months at issue, but the 2014 letters suggested he may not have

received this credit, the magistrate judge ordered the respondent to address this

3
  In the response, the respondent indicated V. Fernandez, not John T. Rathman, is the acting Warden
for FCI Talladega and the appropriate respondent in this action. (Doc. 5 at 1 n.1). However, the
court maintains the original caption for this case for purposes of consistency.
4
  While the February 19, 2014 letter simply references “credits” (Doc. 7 at 7), the May 1, 2014 letter
references “program and behavior credits” (id. at 8).
                                                  3
question of fact through the submission of a brief and/or evidentiary material. (Doc.

8).5

          Through a response accompanied by supporting evidentiary material, the

respondent has clarified Cane received credit against his state sentence for the eight

months at issue while in pretrial federal custody and the credit referenced in the 2014

letters was for behavior and performance credits that could reduce his state sentence.

(Doc. 9 at 2-3; Doc. 9-1 at 3-4; Doc. 9-5).

II. Discussion

          The BOP is responsible for computing a federal sentence pronounced by a

district court. See United States v. Wilson, 503 U.S. 329, 335 (1992) (“After a district

court sentences a federal offender, the Attorney General, through the BOP, has the

responsibility for administering the sentence.”). A federal prisoner may challenge the

BOP’s computation of his sentence through a § 2241 petition. See Antonelli v.

Warden, 542 F.3d 1348, 1352 (11th Cir. 2008) (holding § 2241 petition is proper

vehicle for challenging execution, rather than validity, of sentence).

          Section 3585(b) provides as follows:

          A defendant shall be given credit toward the service of a term of
          imprisonment for any time he has spent in official detention prior to the
          date the sentence commences –



5
    As discussed in the order and below, whether Cane received this credit is dispositive of his petition.
             (1) as a result of the offense for which the sentence was imposed;
             or

             (2) as a result of any other charge for which the defendant was
             arrested after the commission of the offense for which the
             sentence was imposed;

      that has not been credited against another sentence.

§ 3585(b) (emphasis added); see also United States v. Wilson, 503 U.S. 329, 337

(1992) (noting that in enacting § 3585(b) Congress made clear that a prisoner cannot

receive double credit for his pretrial detention time); Castillo v. Fed. Corr. Inst. of

Tallahassee, 163 F. App’x 803, 804 (11th Cir. 2006) (same).

      Because the evidentiary material submitted by the respondent clarifies that

Cane received credit against his state sentence for the eight months between January

and September 2011, during which he was in pretrial federal custody before being

sentenced on the federal gun charge, he is not entitled to have that time also credited

against the federal sentence imposed upon his conviction on that charge. See Rey v.

Warden, FCC Coleman-Low, 359 F. App’x 88, 90 (11th Cir. 2009) (holding §

3585(b) precluded § 2241 petitioner from receiving credit for time served before date

sentence was imposed if that time was already credited against another sentence);

Garrett v. Rathman, 2013 WL 1760846, at *2-3 (N.D. Ala. Mar. 22, 2013) (§ 2241

petitioner not entitled to credit against federal sentence for time spent in custody of

                                          5
United States Marshals Service pursuant to federal writ of habeas corpus ad

prosequendum because he had already received credit for that time on municipal

sentences), report and recommendation adopted, 2013 WL 1760837 (N.D. Ala. Apr.

19, 2013).

III. Conclusion

      For the foregoing reasons, Cane’s petition is due to be DENIED.

      The court will enter a separate Order.

      DONE and ORDERED this 22nd day of March, 2019.




                                      ____________________________________
                                          KARON OWEN BOWDRE
                                           CHIEF UNITED STATES DISTRICT JUDGE
